Case: 09-40941     Document: 00511193740          Page: 1    Date Filed: 08/04/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 4, 2010
                                     No. 09-40941
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIAM CHARLES STEELE,

                                                   Plaintiff-Appellant

v.

BILLY ROWLES, Individually and in his official capacity as Sheriff of Jasper
County; UNKNOWN JAILERS, Individually and in their official capacity as
Jasper County Jail Guards; JASPER COUNTY,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:06-CV-485


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        William Charles Steele (W. Steele), Texas prisoner # 1089890, appeals the
district court’s summary judgment in favor of Billy Rowles, the Sheriff of Jasper
County, in this 42 U.S.C. § 1983 action. W. Steele alleged that Rowles violated
the constitutional rights of his son, Dennis Grady Steele (Steele), who committed
suicide while he was a pretrial detainee in Jasper County Jail.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40941    Document: 00511193740 Page: 2         Date Filed: 08/04/2010
                                 No. 09-40941

      Challenging the denial of his motion for discovery, W. Steele contends that
discovery was necessary to develop the evidence so that he could file an affidavit
opposing the defendants’ summary judgment motion. He argues that neither the
local rules nor the Federal Rules of Civil Procedure limit or bar discovery after
mandatory disclosures are made.
      The district court did not abuse its discretion in denying his motion for
discovery. See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 817 (5th Cir.
2004). The defendants provided all the evidence in their possession in their
disclosure response as required by the district court, including numerous
documents; incident reports; the witnesses’ names, addresses, and phone
numbers; and the affidavits attached to their summary judgment motion.
W. Steele waited almost one year after the defendants provided the disclosure
before filing his motion for discovery.      He has not identified any specific
additional evidence concerning particular circumstances, topics, or witnesses
that he needed to obtain through additional discovery. See Beattie v. Madison
County School District, 254 F.3d 595, 606 (5th Cir. 2001). He has not shown why
he needed additional discovery or how that discovery would have created a
genuine issue of material fact. See id. Therefore, he has not shown that the
district court abused its discretion in denying his discovery motion. See id.
      Challenging the summary judgment in favor of Rowles, W. Steele contends
the undisputed evidence established that his son had a serious medical need due
to his suicidal behavior; Rowles was aware of that need; and Rowles failed to
provide or delayed psychiatric treatment, resulting in Steele’s suicide. He also
argues that the district court erred in holding that Rowles’s conduct had to rise
to the level of egregious intentional conduct to satisfy the deliberate indifference
standard.
      The district court did not err in holding that Rowles was not personally
involved in the alleged constitutional violation and, therefore, he could not be
held liable based on a vicarious liability theory. See Oliver v. Scott, 276 F.3d

                                         2
   Case: 09-40941    Document: 00511193740 Page: 3        Date Filed: 08/04/2010
                                 No. 09-40941

736, 742 (5th Cir. 2002). Rowles transported Steele to the jail until Steele could
be admitted to Rusk State Hospital for psychiatric treatment. Rowles instructed
the jailers and the supervisor on call at that time to place Steele in protective
custody under a suicide watch and to make sure the night shift employees
received the same instructions. Rowles averred that he did not know that
Steele’s boots and boot laces were not taken away when he was placed in the jail
cell. Rowles left the jail at 5:00 p.m. and was not present when Steele committed
suicide. Therefore, the record supports the district court’s determinations that
Rowles was not personally involved in the alleged constitutional violation and
could not be held liable based on a vicarious liability theory. See id.
      The district court did not err in holding that Rowles was not liable for
failing to train or supervise the employees. See Roberts v. City of Shreveport,
397 F.3d 287, 292-93 (5th Cir. 2005).       The record established that Rowles
specifically advised the jail employees to place Steele in protective custody under
a suicide watch. Further, Jasper County Jail had a written suicide prevention
plan in effect on the date of Steele’s suicide which provided that an inmate who
shows signs of suicidal behavior should not be placed in a single cell unless
constant supervision could be maintained; should be stripped of all clothes and
shoes and furnished with a jail uniform and jail shoes; and should be observed
every 10 to 15 minutes or more often if necessary. “In this inquiry, mere proof
that the injury could have been prevented if the officer had received better or
additional training cannot, without more, support liability.”        Id. at 293.
W. Steele has not identified or explained with specificity how Rowles’s training
program at Jasper County Jail was defective. See Roberts, 397 F.3d at 293.
Therefore, the district court did not err in holding that Rowles was not liable for
failing to train or supervise the employees. See id.
      The correct deliberate indifference standard was applied by the district
court. The district court correctly relied on Gobert v. Caldwell, 463 F.3d 339, 346
(5th Cir. 2006), in which this court held that to show deliberate indifference, the

                                        3
   Case: 09-40941   Document: 00511193740 Page: 4        Date Filed: 08/04/2010
                                No. 09-40941

prisoner must show that prison officials “‘refused to treat him, ignored his
complaints, intentionally treated him incorrectly, or engaged in any similar
conduct that would clearly evince a wanton disregard for any serious medical
needs.’” Id. The record supports the district court’s determination that Rowles’s
conduct did not rise to the level of deliberate indifference. See id.; see also
Farmer v. Brennan, 511 U.S. 825, 847 (1994). Therefore, W. Steele has not
shown that the district court erred in granting Rowles’s summary judgment
motion. See Roberts, 397 F.3d at 292-93; Xtreme Lashes, LLC v. Xtended Beauty,
Inc., 576 F.3d 221, 226 (5th Cir. 2009).
      AFFIRMED.




                                           4